     Case 2:20-cv-02383-MCE-AC Document 7 Filed 02/02/21 Page 1 of 6


 1   GARRETT L. SEUELL, S.B. No. 323175
       Email: Gseuell@akk-law.com
 2   DERICK E. KONZ, ESQ., SB No. 286902
 3     Email: dkonz@akk-law.com
     BRUCE A. KILDAY, ESQ., SB No. 066415
 4     Email: bkilday@akk-law.com
     ANGELO, KILDAY & KILDUFF, LLP
 5   Attorneys at Law
 6   601 University Avenue, Suite 150
     Sacramento, CA 95825
 7   Telephone: (916) 564-6100
     Telecopier: (916) 564-6263
 8
     Attorneys for Defendants CITY AND COUNTY OF WEST SACRAMENTO, N. OGDEN,
 9
     FORTIER, MAHAFFEY, and A. SCHEIBER.
10
11                                  UNITED STATES DISTRICT COURT
12                                 EASTERN DISTRICT OF CALIFORNIA
13
     ROBBIE D. WHITE,                               )   Case No.: 2:20-cv-02383-MCE-AC
14                                                  )
15                                   Plaintiff,     )   DEFENDANTS’ REPLY TO
                                                    )   PLAINTIFF’S OPPOSITION TO
16                           vs.                    )   MOTION TO DISMISS
                                                    )
17   CITY AND COUNTY OF WEST                        )   DATE:         February 11, 2021
18   SACRAMENTO, et al.,                            )   TIME:         2:00 p.m.
                                                    )   CRTRM:        7
19                                   Defendants.    )
                                                    )   Hon. Morrison C. England
20
21           Defendant CITY OF WEST SACRAMENTO and Officers OGDEN, FORTIER,
22   MAHAFFEY, SCHREIBER (“Defendants”) submit the following reply to Plaintiff’s opposition
23   (ECF No. 6) to Defendants’ motion to dismiss (ECF No.4).
24                                            I.   ARGUMENT
25           Plaintiff’s opposition perpetuates the same problems noted by Defendants in their motion
26   to dismiss by repeating the conclusory statements and conjecture used to support the claims
27   found in his FAC. Plaintiff fails to properly respond to the arguments presented by Defendants
28   and does not indicate how he could amend to state cognizable claims.


                                        -1-
          DEFENDANT’S REPLY TO PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS
     Case 2:20-cv-02383-MCE-AC Document 7 Filed 02/02/21 Page 2 of 6


 1
 2   A.     GENERALLY REFERENCING “POLICIES” IS NOT ENOUGH                      TO   STATE   A   CLAIM   FOR
            MUNICIPAL LIABILITY.
 3
 4          Plaintiff’s opposition adds nothing to the flawed Municipal Liability claim in the FAC.
 5   Plaintiff attempts to support his claim that the West Sacramento Police Department (“WSPD”)
 6   “engaged in customs of racial discrimination against African American persons that caused
 7   Plaintiff to suffer injuries” by simply stating, without factual support, that “[o]n information and
 8   belief, the [WSPD] officers involved in this case were using illegal and discriminatory practices,
 9   policies, and customs of unlawfully threatening, harassing, and arresting innocent African
10   American men.” (Opposition at 7:15-20; FAC at 2:5-7.) However, to state a viable § 1983 claim
11   against a public entity for the acts of its employees based on an unconstitutional policy, the plaintiff
12   must allege facts showing the entity caused a constitutional violation to occur because of a specific
13   policy by a final policymaker regarding a particular kind of action and resulting injury to the
14   plaintiff. Pembaur v. City of Cincinnati, 475 U.S. 469, 481–483 (1986); Ashcroft v. Iqbal, 556
15   U.S. 662, 675 – 677 (2009); Dougherty v. City of Covina (9th Cir. 2011) 654 F.3d 892, 900
16   (affirming dismissal of Monell claim for lack of pled facts); McCauley v. City of Chicago (7th Cir.
17   2011) 671 F.3d 611, 616–618; Young v. City of Visalia, 687 F. Supp. 2d 1141, 1149 (E.D. Cal.
18   2009). Neither the FAC nor Plaintiff’s opposition makes any such showing.
19          In addition, Plaintiff states that “if granted leave to amend the complaint, Plaintiff can
20   allege additional facts supporting his claims. Plaintiff can and will allege that Defendants engage
21   in a wide spread custom of racial profiling African Americans, using excessive force against
22   African Americans, assaulting African Americans without discipline or punishment, and failure to
23   use de-escalation techniques in encounters with African Americans.” (Opposition at 7:21-26.)
24   However, Plaintiff has failed to articulate how he intends to amend to resolve the deficiencies in
25   the FAC. See Salameh v. Tarsadia Hotel, 726 F.3d 1124, 1133 (9th Cir. 2013) (“A plaintiff may
26   not in substance say ‘trust me,’ and thereby gain a license for further amendment when prior
27   opportunity to amend had been given”). Thus, Plaintiff’s Municipal Liability claim should be
28   dismissed without leave to amend.


                                        -2-
          DEFENDANT’S REPLY TO PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS
     Case 2:20-cv-02383-MCE-AC Document 7 Filed 02/02/21 Page 3 of 6


 1   B.      PLAINTIFF’S MALICIOUS PROSECUTION CLAIM DOES NOT FALL WITHIN ANY
             EXCEPTION TO THE GOV. CODE § 821.6 IMMUNITY STATUTE.
 2
 3           Plaintiff’s opposition states that his Malicious Prosecution claim falls within exceptions to
 4   Gov. Code § 821.6 because (1) Defendants “intended to deny Plaintiff equal protection of
 5   constitution rights due to his race as an African American” (Opposition at 8:23-27) and (2) “the
 6   officers exceeded the scope of their employment by using excessive force, committing assault
 7   battery, and false imprisonment against Plaintiff” (Opposition at 9:8-12).
 8           However, Plaintiff’s allegation that Defendants intended to violate his equal protection
 9   rights because of his race is based only on conclusory statements and conjecture. The only support
10   Plaintiff offers to justify this alleged racial animus is the fact that “[o]n information and belief this
11   group of officers were Caucasian” and Plaintiff is African American. (Opposition at 3:22-24.)
12   This conclusory allegation is insufficient to defeat the immunity afforded a public employee for
13   instituting a judicial proceeding within the scope of his employment, even if he acts maliciously
14   and without probable. Gov. Code § 821.6.
15           In addition, Plaintiff’s claim that an allegation of excessive force defeats the Gov. Code
16   821.6 immunity is flawed – he is conflating his assault claim (Cause of Action No. 4) with the
17   malicious prosecution claim (Cause of Action No. 5). The Blankenhorn case cited by Plaintiff in
18   his opposition held that when “assault, battery, negligence, and intentional infliction of emotional
19   distress claims” are based on acts of excessive force that allegedly happened during an arrest, “[Gov.

20   Code § 821.6] does not confer immunity from those claims upon Defendants.” Blankenhorn v. City

21   of Orange, 485 F.3d 463, 488 (9th Cir. 2007) (emphasis added). In our case, Plaintiff is
22   erroneously attempting to apply this holding to a malicious prosecution claim. Thus, Plaintiff’s
23   malicious prosecution claim should be dismissed without leave to amend.

24   C.      PLAINTIFF FAILS TO IDENTIFY A STATUTE THAT ALLOWS A DIRECT CLAIM                            FOR
25           NEGLIGENT HIRING, TRAINING, AND RETENTION AGAINST THE CITY.

26           Plaintiff’s opposition fails to address Defendants’ argument that the “Negligent, Hire,
27   Training, Retention” claim is a direct claim against the City and not permitted absent a specific
28   statute authorizing it. See Gov. Code § 815(a) (except as otherwise provided by statute, a public


                                        -3-
          DEFENDANT’S REPLY TO PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS
     Case 2:20-cv-02383-MCE-AC Document 7 Filed 02/02/21 Page 4 of 6


 1   entity is not liable for injuries, regardless of whether the injuries arise from an act or omission of
 2   the public entity, a public employee, or any other person). Plaintiff does not identify any statute
 3   that justifies this direct claim against the City because such a statute does not exist. In addition,
 4   Plaintiff fails to identify an enactment that satisfies the mandatory duty element of a negligence
 5   claim. County of Los Angeles v. Superior Court (2002) 102 Cal.App.4th 627, 638-39 (“the statute
 6   or ‘enactment’ claimed to establish the duty must at the very least be identified”); see also Sullivan
 7   v. City of Sacramento (1987) 190 Cal.App.3d 1070, 1079-1080 (“a litigant seeking to plead the
 8   breach of a mandatory duty must specifically allege the applicable statute or regulation”). Thus,
 9   Plaintiff’s “Negligent, Hire, Training, Retention” claim should be dismissed without leave to
10   amend.
11   D.       PLAINTIFF FAILS TO PROVIDE ANY APPELLATE AUTHORITY THAT SUGGESTS A POLICE
12            DEPARTMENT IS A BUSINESS ESTABLISHMENT UNDER THE UNRUH CIVIL RIGHTS ACT.

13            Defendants’ motion to dismiss cites multiple Courts of Appeal that have held that a
14   government entity is not a business establishment under the Unruh Civil Rights Act. Brennon B.
15   v. Superior Court of Contra Costa Cty., 57 Cal. App. 5th 367 (2020) (the Unruh Act is “directed
16   at private, rather than state, conduct.”); Harrison v. City of Rancho Mirage, 243 Cal.App.4th 162,
17   175 (2015) (city not a business establishment in amending municipal code to increase age of person
18   “responsible” for short-term rental); Qualified Patients Assn. v. City of Anaheim, 187 Cal.App.4th
19   734, 764 (2010) (city “not functioning as a ‘business establishment’ ” in enacting legislation
20   regulating medical marijuana); Burnett v. San Francisco Police Department, 36 Cal.App.4th 1177,
21   1191–1192 (1995) (city ordinance restricting young adults from after-hours clubs not actionable
22   under Unruh Act; nothing in the Act “precludes legislative bodies from enacting ordinances that
23   make age distinctions among adults”); Carter v. City of Los Angeles, 224 Cal.App.4th 808, 825–
24   826 (2014) (although appellate court reversed approval of class action settlement, it agreed
25   recovery of damages under Unruh Act was “unlikely,” as a “public entity providing sidewalks and
26   curbs to its citizens does so as a public servant, not a commercial enterprise”).
27            Plaintiff fails to address the holdings from these Courts of Appeal. Instead, Plaintiff
28   supports his contention that a police department is a public establishment with the following


                                        -4-
          DEFENDANT’S REPLY TO PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS
     Case 2:20-cv-02383-MCE-AC Document 7 Filed 02/02/21 Page 5 of 6


 1   district court cases: Yates v. E. Side Union High Sch. Dist., No. 18-cv-02966-JD, 2019 U.S. Dist.
 2   LEXIS 27143, 2019 WL 721313 (N.D. Cal. Feb. 20, 2019); Whooley v. Tamalpais Union High
 3   School Dist., 399 F.Supp.3d 986 (N.D. Cal. 2019); Sullivan v. Vallejo City Unified School Dist.,
 4   731 F.Supp. 947 (E.D.Cal. 1990).
 5           In Yates, the plaintiff brought suit under the Americans with Disabilities Act of 1990
 6   (“ADA”) which is a per se violation of the Unruh Civil Rights Act. Yates, supra, No. 18-CV-
 7   02966-JD, 2019 WL 721313, at *2; Cal. Civ. Code § 51(f) (a “violation of the right of any
 8   individual under the federal [ADA] shall constitute a violation of the [Unruh Civil Rights Act]”).
 9   In Whooley, the court held that a school district could be a business establishment for purposes of
10   the Unruh Act. Whooley, supra, 399 F. Supp. 3d at 998 (emphasis added). In Sullivan, the court
11   held that “public schools were among those organizations listed in the original version of the Unruh
12   Act, [and] it must follow that for purposes of the Act they are business establishments as well.”
13   Sullivan By & Through Sullivan, supra, 731 F. Supp. at 953 (emphasis added). Here, the cases
14   cited by Plaintiff in support of his Unruh Act claim can be distinguished from our case because
15   Plaintiff’s claim does not involve the ADA, a school district, or a public school.
16           In sum, Plaintiff’s Unruh Act claim should be dismissed because a police department is not
17   “business establishment” under the Unruh Civil Rights Act.
18                                             II.     CONCLUSION
19           Plaintiff’s opposition does not overcome the arguments outlined in Defendants’ motion to
20   dismiss. Namely, (1) Plaintiff failed state a viable § 1983 claim against the City for the acts of its
21   employees based on a specific unconstitutional policy; (2) Gov. Code § 821.6 protections the
22   officers from liability for initiating a judicial proceeding; (3) Plaintiff failed to identify any statute
23   that justifies a direct claim against the City for “negligent hiring, training, and retaliation”; and (4)
24   Plaintiff failed to provide any applicable authority that holds a police department is a business
25   establishment under the Unruh Civil Rights Act.
26           Therefore, Defendants seek dismissal, without leave to amend, of the Monell claims against
27   the City (Nos. 1 and 2); the Malicious Prosecution claim against the officers (No. 5); the Negligent
28   ///


                                         -5-
           DEFENDANT’S REPLY TO PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS
     Case 2:20-cv-02383-MCE-AC Document 7 Filed 02/02/21 Page 6 of 6


 1   Hiring, Training and Retention claim against the City (No. 7); and the Unruh Act claim against the
 2   City and the officers (No. 8).
 3
       Dated: February 2, 2021                          ANGELO, KILDAY & KILDUFF, LLP
 4
                                                               /s/ Garrett L. Seuell
 5
                                                        By:_________________________________
 6                                                         GARRETT L. SEUELL
                                                           Attorneys for Defendants CITY AND
 7                                                         COUNTY OF WEST SACRAMENTO,
                                                           N. OGDEN, FORTIER, MAHAFFEY,
 8
                                                           and A. SCHEIBER.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                        -6-
          DEFENDANT’S REPLY TO PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS
